   Case 1:15-cv-04244-JGK-OTW Document 876 Filed 03/12/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
                                              15-cv-4244 (JGK)
GYM DOOR REPAIRS, INC., ET AL.,
                                              MEMORANDUM OPINION AND
                     Plaintiffs,              ORDER

          - against -


YOUNG EQUIPMENT SALES, INC., ET AL.,

                    Defendants.
───────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation of

Magistrate Judge Wang dated January 28, 2020. In that Report,

Magistrate Judge Wang recommends that the Court deny the

plaintiffs’ request for Rule 11 sanctions against the Guardian

Defendants, the Tri-State Defendants and Carl Thurnau

(collectively, the “Defendants”). The plaintiffs had sought Rule

11 sanctions based on a small number of documents that the

plaintiffs had obtained as a result of a Freedom of Information

Law (FOIL) request by a non-party directed to the New Rochelle

School District. The plaintiffs claimed that these documents

should have been produced in discovery and supported their

opposition to the motions for summary judgment that this Court

granted against them.

     The plaintiffs have filed objections to the Report and

Recommendation and therefore the court must review de novo those
   Case 1:15-cv-04244-JGK-OTW Document 876 Filed 03/12/20 Page 2 of 5



portions of the Report and Recommendation to which objection has

been made. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b).

The district court may adopt those portions of the Report and

Recommendation “to which no ‘specific written objection’ is

made, as long as the factual and legal bases supporting the

findings and conclusions set forth in those sections are not

clearly erroneous or contrary to law.” Eisenberg v. New England

Motor Freight, Inc., 564 F. Supp. 2d 224, 226 (S.D.N.Y. 2008)

(citations omitted).

     The brief objections filed by the plaintiffs, Dkt. No. 863,

attempt to discuss the relevance of the documents, but the

Magistrate Judge correctly noted that the documents “would not

have impacted Judge Koeltl’s summary judgment decision . . . .”

Report at 9 n. 16. More importantly, the Rule 11 motion was

improper for numerous reasons, all of which the plaintiffs

simply ignored in their objections. More particularly, their

Rule 11 motion (1) was directed to a discovery dispute rather

than to a proper subject of Rule 11; (2) failed to provide the

requisite 21 day safe harbor notice required under Rule 11; and

(3) improperly combined their Rule 11 motion with a motion under

Rule 37, rather than making their Rule 11 motion separate from

any other motion as Rule 11 requires. Any of these defects

required denial of the Rule 11 motion and the plaintiffs simply

ignored all these defects in their objections. Therefore, the


                                   2
   Case 1:15-cv-04244-JGK-OTW Document 876 Filed 03/12/20 Page 3 of 5



objections are overruled. The Court adopts the well-reasoned

Report and Recommendation of Magistrate Judge Wang and denies

the plaintiffs’ motion for Rule 11 sanctions.

     The Guardian and Tri-State Defendants had also moved for

contempt of court against the plaintiffs because the plaintiffs

had allegedly sought discovery through the FOIL request after

the close of discovery. The Magistrate Judge denied that request

on the grounds that the request was made by a third party and

there was an insufficient showing that such a request warranted

a contempt sanction. There was no error in the Magistrate

Judge’s conclusion, and it is unclear that any of the Defendants

have sought to overturn that conclusion. In any event, the court

finds that the denial of contempt sanctions is well-founded, and

the Court adopts the finding of the Magistrate Judge.

     In an opinion also dated January 28, 2020, the Magistrate

Judge denied the plaintiffs’ request for Rule 37 sanctions based

on the alleged failure of the Defendants to produce the

documents that were disclosed as a result of the FOIL request.

Federal Rule of Civil Procedure 72(a) requires this Court to set

aside any portion of the order under review “that is clearly

erroneous or is contrary to law.” As a “non-dispositive matter,”

a Magistrate Judge’s pretrial discovery ruling is reviewed under

this highly deferential standard. See Thomas E. Hoar, Inc. v.

Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990). An order is


                                   3
   Case 1:15-cv-04244-JGK-OTW Document 876 Filed 03/12/20 Page 4 of 5



clearly erroneous if the reviewing court is “left with the

definite and firm conviction that a mistake has been

committed.” See Easley v. Cromartie, 532 U.S. 234, 242 (2001)

(citation and internal quotation marks omitted). “An order is

contrary to law when it fails to apply or misapplies relevant

statutes, case law or rules of procedure.” Thompson v. Keane,

No. 95-CV-2442 (SHS), 1996 WL 229887, at *1 (S.D.N.Y. May 6,

1996) (citation and internal quotation marks omitted). See

also Frydman v. Verschleiser, No. 14-CV-8084 (JGK), 2017 WL

1155919, at *2 (S.D.N.Y. Mar. 27, 2017).

     It is not clear that the plaintiffs have filed a timely

appeal from the denial of sanctions under Rule 37. The

plaintiffs have not denominated their pleading as an appeal from

the Magistrate Judge’s ruling, and have referred to Rule 37 only

in the final sentence of their objections to the Magistrate

Judge’s Report and Recommendation relating to Rule 11 sanctions.

Even then, the plaintiffs do not detail any objections to the

denial of their request for Rule 37 sanctions.

     In any event, in this case, far from being erroneous, the

Magistrate Judge correctly concluded that there was no basis for

imposing any sanctions under Rule 37 because the failure to

produce the documents disclosed in response to the FOIL request

would not have changed the outcome of the summary judgment

motions at all. There were numerous reasons to grant the summary


                                   4
   Case 1:15-cv-04244-JGK-OTW Document 876 Filed 03/12/20 Page 5 of 5



judgment motions against the plaintiffs and the documents

produced in response to the FOIL request would not have changed

that result. Therefore, the decision of the Magistrate Judge was

not clearly erroneous or contrary to law but was plainly

correct.

                              CONCLUSION

     The Magistrate Judge’s Report and Recommendation denying

the plaintiffs’ request for Rule 11 sanctions is adopted and

that motion for Rule 11 sanctions is denied. Similarly, the

request by the Tri-State and Guardian Defendants for contempt

sanctions against the plaintiffs is denied. The plaintiffs had

also sought oral argument concerning these outstanding discovery

issues. That request is denied. Oral argument on these issues is

not warranted.

     The Magistrate Judge’s denial of the plaintiffs’ request

for Rule 37 sanctions against the Defendants is affirmed.

     The Clerk is directed to close Docket Nos. 813 and 867.




SO ORDERED.
Dated:    New York, New York
          March 11, 2020

                                       ___/s/ John G. Koeltl ______
                                              John G. Koeltl
                                       United States District Judge




                                   5
